USCA4 Appeal: 22-6530      Doc: 8        Filed: 10/18/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6530


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        COLLIN HAWKINS, a/k/a Colin Hawkins,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at Big
        Stone Gap. James P. Jones, Senior District Judge. (2:10-cr-00004-JPJ-1)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Collin Hawkins, Appellant Pro Se. Jennifer R. Bockhorst, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6530      Doc: 8         Filed: 10/18/2022    Pg: 2 of 2




        PER CURIAM:

               Collin Hawkins appeals the district court’s order denying his self-styled “Motion to

        Correct a Clerical Error.” We have reviewed the record and find no error. Accordingly,

        we affirm the district court’s order. United States v. Hawkins, No. 2:10-cr-00004-JPJ-1

        (W.D. Va. Apr. 11, 2022). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                      AFFIRMED




                                                    2